Citation Nr: 1446648	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  10-07 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right ankle disability, to include tenosynovitis.

2.  Entitlement to service connection for a right calf and/or knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1975 to May 1978.

These matters are before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied reopening of claims for service connection for a right ankle disability and a right calf and knee disability.

In October 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the claims file.

In May 2014, the Board reopened the Veteran's claims for entitlement to service connection for a right ankle disability and for a right calf and/or knee disability.  The Board then remanded the claims for further development.  The claims now return to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a right ankle disability and for a right calf and/or knee disability.  The Veteran contends that these disabilities are the result of an injury he suffered during active service.  August 2008 VA treatment records show that the Veteran has been diagnosed with tenosynovitis of the right ankle.  VA treatment records also show that the Veteran has complained of pain in the right calf and knee.  The Veteran has provided details as to the etiological relationship between the disabilities at issue and his active service in statements submitted to VA and in hearing testimony. 

The May 2014 Board remand noted that a July 2009 VA examiner did not consider the Veteran's assertions that his right ankle disability and right calf and/or knee disability have been symptomatic since service.  The Board remand directed the AOJ to schedule the Veteran for another VA examination to determine the existence and etiology of any right ankle and right calf and/or knee disabilities, and specifically directed that the VA examiner provide a complete rationale for any opinion and contemplate the Veteran's lay statements throughout the record linking the disabilities to his active service.

Pursuant to the May 2014 Board remand, the Veteran was provided VA examinations in June 2014.  In regard to the Veteran's right ankle disability, the VA examiner opined that the disability was less likely as not related to or the result of the Veteran's active service.  As rationale, the VA examiner stated that there is no evidence to establish a nexus, that the issue has been reviewed multiple times, and that no evidence exists to connect the Veteran's right ankle disability with any incident or injury during active service.  In regard to the Veteran's right calf and/or knee disability, the VA examiner opined that the disability was less likely as not related to or the result of the Veteran's active service.  As rationale, the VA examiner stated that there is no evidence to establish a nexus between the disability and the Veteran's active service.

The June 2014 VA examiner did not take into consideration the Veteran's lay statements that his ankle pain and calf and/or knee pain began during active service and has persisted since that time.  The Veteran is competent to attest to the onset and continuity of symptomatology, such as discomfort and pain.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board therefore finds the examiner's opinion to be inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, the June 2014 VA examination report is not compliant with the May 2014 Board remand directives in that it does not reflect contemplation of the Veteran's lay statements.  Compliance with remand directives is not discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board must remand for a new opinion.

Additionally, the Veteran asserted in a statement received in January 2006 that he began receiving Social Security disability benefits in or around 2004.  In VA treatment records dated July 2010, the Veteran again indicated that he received Social Security disability benefits.  Neither the Social Security Administration (SSA) decision nor the records upon which that decision was based are associated with the claims file.  These records may contain evidence relevant to the issues on appeal.  On remand, the SSA records must be requested and associated with the record.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  Request any decision for the Veteran concerning disability benefits from the Social Security Administration (SSA), to include the medical records on which that decision was based.  If there is a negative response, such should be documented in the claims file and the Veteran notified accordingly.

2.  After the above development has been completed, return the Veteran's claims file to the examiner who conducted the June 2014 VA examination or, if that examiner is unavailable, to another suitably qualified VA examiner, for an opinion concerning the etiology of the Veteran's right ankle disability, to include tenosynovitis, and right calf and/or knee disability.  After a full review of the claims file, the examiner should express an opinion as to:

a.  Whether it is at least as likely as not (50 percent or more probability) that any right ankle disability, to include tenosynovitis, is caused by or related to service.

b.  Whether it is at least as likely as not (50 percent or more probability) that any right calf and/or knee disability is caused by or related to service.

A complete rationale should be provided for any opinion given.  The Board notes that the Veteran is competent to attest to the onset and continuity of symptomatology, such as discomfort and pain.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, the rationale for any opinion given must address the Veteran's lay statements throughout the claims file regarding the onset and continuity of his symptoms since service, and his medical history.

3.  After completion of the above, review the expanded record, including the evidence entered since the Statement of the Case, and determine whether service connection may be granted for a right ankle disability, to include tenosynovitis, and for a right calf and/or knee disability.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



